Plaintiffs allegations in support of her legal malpractice claim were conclusory, speculative and contradicted by the documentary evidence submitted on the motion to dismiss. The trial judge in the underlying matrimonial action conducted a thorough allocution on the stipulation of settlement. Plaintiff acknowledged that she understood and agreed with the terms of the settlement and knew that it was a full and final agreement. She further stated that her attorney had answered her questions and that she was satisfied with the services he provided. Under these circumstances, the motion court properly dismissed the complaint (see Weissman v Kessler, 78 AD3d 465 [2010]; Katebi v Fink, 51 AD3d 424 [2008]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Saxe, J.P, Friedman, Acosta, De-Grasse and Richter, JJ.